OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
A jury convicted appellant of two charges of aggravated kidnapping and assessed punishment at 99 years imprisonment. The conviction was affirmed on appeal. Villanueva v. State, 1988 WL 26379 (Tex.App.-Houston [1st], Nos. 1-87-298, 299-CR, delivered March 24, 1988). On remand from this Court in light of Rose v. State, 752 S.W.2d 529 (Tex.Cr.App.1988), the Court of Appeals again affirmed. Villanueva, supra, opinion on remand, delivered April 6, 1989, 769 S.W.2d 678. We granted appellant’s petition for discretionary review to address the Court of Appeals’ determination that the parole instructions were harmless under Rose and Tex.R.App.Pro. 81(b)(2).
We have considered the issues raised and find that the Court of Appeals reached the correct result. The petition for discretionary review will be refused. As is true in every case where this Court refuses a petition for discretionary review, refusal does not constitute endorsement or adoption of the reasoning employed by the Court of Appeals. See Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983). Moreover, harm determinations relevant to submission of the unconstitutional parole statute are now governed by this Court’s opinion in Arnold v. State, 784 S.W.2d 372 (Tex.Cr.App.1990).
*368With this understanding, appellant’s petition for discretionary review is refused.
McCORMICK, P.J., concurs.
TEAGUE, J., dissents.